Name: Commission Regulation (EC) NoÃ 221/2005 of 10 February 2005 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2004/2005 delivery period
 Type: Regulation
 Subject Matter: European construction;  trade;  beverages and sugar;  international affairs;  Asia and Oceania
 Date Published: nan

 11.2.2005 EN Official Journal of the European Union L 39/15 COMMISSION REGULATION (EC) No 221/2005 of 10 February 2005 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2004/2005 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/2004, 2004/2005 and 2005/2006 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96 (2), and in particular Article 9(1) thereof, Whereas: (1) Article 9 of Regulation (EC) No 1159/2003 sets out the detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) Application of Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India and Articles 11 and 12 of Regulation (EC) No 1159/2003 has resulted in the Commission setting delivery obligations for 2004/2005 taking account, on the basis of the information currently available, of the difference between the amount of such delivery obligations and the quantities actually imported during past delivery periods. (3) Commission Regulation (EC) No 919/2004 (3) amended the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2003/2004 delivery period set by Commission Regulation (EC) No 443/2004 (4) by transferring 25 376 tonnes of preferential sugar from Mauritiuss delivery obligation for 2004/2005 following the loss of an import licence. As ex-post checks have confirmed that the lost licence has not been used, the 25 376 tonnes in question should be entered in respect of the delivery obligation set for Mauritius for the 2004/2005 delivery period, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the 2004/2005 delivery period for each exporting country concerned, are hereby fixed as shown in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 162, 1.7.2003, p. 25. Regulation as last amended by Regulation (EC) No 1409/2004 (OJ L 256, 3.8.2004, p. 11). (3) OJ L 163, 30.4.2004, p. 90. (4) OJ L 72, 11.3.2004, p. 52. ANNEX Delivery obligations for imports of preferential sugar, expressed in white-sugar equivalent, originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2004/2005 delivery period ACP Protocol/Agreement with India signatory country Delivery obligations 2004/2005 Barbados 32 978,65 Belize 39 930,96 Congo 10 225,97 Fiji 167 681,64 Guyana 154 998,65 India 9 942,00 Ivory Coast 10 186,10 Jamaica 118 603,50 Kenya 10 000,00 Madagascar 10 760,00 Malawi 20 824,40 Mauritius 491 030,50 Mozambique 12 000,00 St Kitts and Nevis 15 590,80 Suriname 0,00 Swaziland 118 152,46 Tanzania 10 058,92 Trinidad and Tobago 44 184,72 Uganda 0,00 Zambia 14 430,00 Zimbabwe 23 366,69 Total 1 314 945,95